Citation Nr: 0517576	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-11 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In July 2003, the Board remanded the appeal to reschedule the 
veteran for a videoconference hearing.  A videoconference 
hearing was held in March 2004.  In August 2004, the Board 
remanded the appeal to schedule the veteran for a VA 
rheumatology examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for SLE.  The veteran 
presented for an October 2004 VA examination wherein the 
examiner opined that there was no current diagnosis of 
systemic lupus erythematosus nor was there any evidence in 
the record of an active autoimmune disorder.  The medical 
evidence of record, however, reveals treatment prior to the 
October 2004 VA examination for SLE at Arizona Arthritis and 
Rheumatology Associates and Phoenix Indian Medical Center.  
Additionally, post-VA examination records from the VAMC 
Rheumatology Associates also reveal treatment for systemic 
lupus erythematosus in December 2004.  Due to the 
discrepancies in the medical evidence of record, the Board 
finds that a remand is necessary in order to secure an 
additional opinion from a different examiner.  The examiner 
should provide an opinion as to the presence of SLE and if 
the veteran is diagnosed as having SLE the examiner should 
also provide an opinion as to the relationship, if any, 
between the veteran's SLE and her period of service.

Additionally, in April 2005, the veteran's representative 
noted that the records received from VAMC Rheumatology 
Associates have not been addressed by the RO.  There is no 
indication February 2005 supplemental statement of the case 
(SSOC) that these records have been reviewed, the Board finds 
that a remand is appropriate in order to ensure the proper 
development of the matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate examination by an 
examiner other than the one who conducted 
the October 2004 examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
the veteran currently exhibits systemic 
lupus erythematosus and if so whether it 
is at least as likely as not (i.e., a 50 
percent or greater likelihood) that the 
systemic lupus erythematosus is related 
to her period of service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If 
appropriate, the RO should schedule the 
veteran for an additional VA examination.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford applicable opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



